              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CASIMIRO GRACIANO,                )
                                  )
              Plaintiff,          )
                                  )
    v.                            )       1:17CV889
                                  )
BLUE SKY LOGISTICS LLC and        )
MICHAEL WALKER DANIELS,           )
                                  )
                                  )
              Defendants.         )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Plaintiff Casimiro Graciano seeks recovery for personal

injuries suffered in a traffic accident. Plaintiff was operating

a tractor-trailer on March 1, 2016, in Surry County, North

Carolina, and was hit from behind by a tractor-trailer operated

by Defendant Michael Walker Daniels (“Daniels”), who worked for

Defendant Blue Sky Logistics LLC (“Blue Sky”). On July 16, 2019,

this court held a bench trial. Plaintiff, Plaintiff’s counsel,

and Defendants’ counsel were present at trial. Neither Defendant

appeared for trial despite notice from this court.

    This court issued findings of fact and conclusions of law

regarding liability in open court following the trial, pursuant

to Federal Rule of Civil Procedure 52(a). This court found in

Plaintiff’s favor as to liability, determining that Daniels
negligently operated a tractor-trailer by failing to reduce

speed to avoid an accident and, as a result, crashed into the

rear of Plaintiff’s tractor-trailer on March 1, 2016. This court

will briefly make additional findings of fact as to liability

and then proceed to damages.

     These written findings of fact and conclusions of law are

issued pursuant to Federal Rule of Civil Procedure 52(a). For

the following reasons, this court finds that Defendants are

liable for negligence and that Plaintiff is entitled to recover

damages in a total amount of $116,897.91.

I.   PARTIES

     Plaintiff was a citizen and resident of Texas at the time

of filing. (Complaint (“Compl.”) (Doc. 1) ¶ 1.) Blue Sky is a

Utah corporation headquartered in Utah and Daniels is a citizen

of Nevada. (Id. ¶¶ 2–3.) The amount in controversy exceeds

$75,000.00. (Id. ¶ 4.) Venue is proper in the Middle District of

North Carolina because the accident occurred within the

district. See 28 U.S.C. § 1391(b)(2).

     Plaintiff alleges that Blue Sky is responsible for Daniels’

actions under the doctrine of respondeat superior. (Id. ¶¶ 41,




                               -2-
43, 60–62.) Defendants admit that Blue Sky employed Daniels as a

driver at the time of the accident. (Pl.’s Ex. 12 ¶¶ 2, 4.)1

II.   JURISDICTION AND GOVERNING LAW

      Jurisdiction is based upon diversity of citizenship. See 28

U.S.C. § 1332. A federal court sitting in diversity jurisdiction

applies state substantive law and federal procedural law. See

Hanna v. Plumer, 380 U.S. 460, 465–66 (1965); Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 72–73, 79–80 (1938). A federal court

sitting in North Carolina must use North Carolina conflict of

law rules. See, e.g., Klaxon Co. v. Stentor Elec. Mfg. Co., 313

U.S. 487, 496–97 (1941).

      North Carolina courts have consistently held “that matters

affecting the substantial rights of the parties are determined

by lex loci, the law of the situs of the claim . . . . For

actions sounding in tort, the state where the injury occurred is

considered the situs of the claim.” Boudreau v. Baughman, 322

N.C. 331, 335, 368 S.E.2d 849, 853–54 (1988). Because damages

are a substantive issue, they must also be determined under the

law of the state of injury. See Tenn. Carolina Transp., Inc. v.

Strick Corp., 283 N.C. 423, 440, 196 S.E.2d 711, 722 (1973);




      1All exhibits were admitted during the trial in hard copy
form. (See Exhibit and Witness List attached to Doc. 67.)

                                -3-
Stetser v. TAP Pharm. Prods., Inc., 165 N.C. App. 1, 15–16, 598

S.E.2d 570, 580–81 (2004).

    The vehicle accident and alleged injuries occurred in North

Carolina. Therefore, this court will apply North Carolina law to

determine both liability and damages.

    Additionally, the Federal Rules of Evidence provide that

“[i]n a civil case, state law governs the effect of a

presumption regarding a claim or defense for which state law

supplies the rule of decision.” Fed. R. Evid. 302. The Fourth

Circuit has recognized that some evidentiary rules straddle the

line between procedure and substance and “that a state

procedural rule must be followed in a diversity case if it is

intimately bound up with the state right or obligation.”

DiAntonio v. Northampton-Accomack Mem’l Hosp., 628 F.2d 287, 291

(4th Cir. 1980) (internal quotation marks and citation omitted);

see also Hottle v. Beech Aircraft Corp., 47 F.3d 106, 109–10

(4th Cir. 1995). Any North Carolina-specific evidentiary

presumptions that bear upon substantive state policy decisions

apply to this case.

III. LIABILITY

    This court adopts and incorporates herein its findings made

in open court following the bench trial. This court found that

Daniels was negligent by failing to reduce speed to avoid a



                               -4-
collision. A negligence claim has four elements: “[1] defendants

owed plaintiff a duty of care, [2] defendants’ conduct breached

that duty; [3] the breach was the actual and proximate cause of

plaintiff’s injury; and [4] damages resulted from the injury.”

Lamm v. Bissette Realty, Inc., 327 N.C. 412, 416, 395 S.E.2d

112, 115 (1990). In summary, Daniels was negligent in that he

owed Plaintiff a duty of reasonable care while operating his

tractor-trailer; he breached that duty by failing to reduce

speed to avoid an accident; and his negligence was the actual

and proximate cause of injury to Plaintiff resulting in damages.

    Blue Sky admits that it employed Daniels at the time of the

crash and that Daniels was acting in the scope of his

employment. (Pl.’s Ex. 12 ¶¶ 2, 4.) An employer is liable under

respondeat superior for an employee’s tortious act “(1) when

expressly authorized; (2) when committed within the scope of his

employment and in furtherance of his master’s business — when

the act comes within his implied authority; (3) when ratified by

the principal.” Snow v. De Butts, 212 N.C. 120, 193 S.E. 224,

226 (1937); see also Hogan v. Forsyth Country Club Co., 79 N.C.

App. 483, 491, 340 S.E.2d 116, 121–22 (1986). At the time of the

accident, Daniels was working in the scope of his employment, in

furtherance of Blue Sky’s business, and within his implied

authority to drive trucks.



                               -5-
      Blue Sky and Daniels are jointly and severally liable for

Plaintiff’s injuries arising from the March 1, 2016 accident.

IV.   DAMAGES

      The principle dispute between the parties relates to

damages. Plaintiff contends that he is entitled to recover

damages of $360,000.00.2 Defendants argue that they are liable

for, at most, $55,000.00.

      A.   Legal Framework

      In North Carolina, a plaintiff bears the burden of proving

“both that the medical attention [the plaintiff] received was

reasonably necessary for proper treatment of [plaintiff’s]

injuries and that the charges made were reasonable in amount.”

Ward v. Wentz, 20 N.C. App. 229, 232, 201 S.E.2d 194, 197

(1973); see also Jacobsen v. McMillan, 124 N.C. App. 128, 134–

35, 476 S.E.2d 368, 372 (1996). The plaintiff must also “show

that the medical records at issue reflect treatment of an injury

that was causally related to the alleged negligence of the

defendant.” Daniels v. Hetrick, 164 N.C. App. 197, 201, 595

S.E.2d 700, 703 (2004); see also Gillikin v. Burbage, 263 N.C.


      2During closing arguments, Plaintiff’s counsel identified
the following damage amounts: (1) $16,000.00 for lost wages, (2)
$109,000.00 for past medical expenses, (3) $10,000.00 for future
medical expenses, (4) $73,000.00 for past pain and suffering,
(4) $16,000.00 for future pain and suffering, (5) $55,000.00 for
past physical impairment, and (6) $82,000.00 for future physical
impairment. These amounts add to $361,000.00.

                                -6-
317, 324, 139 S.E.2d 753, 759 (1965) (“To hold a defendant

responsible for a plaintiff’s injuries, defendant’s negligence

must have been a substantial factor, that is, a proximate cause

of the particular injuries for which plaintiff seeks

recovery.”). A doctor may demonstrate the causal connection of

medical bills “by his own opinion, or by testifying that he

either relied on [certain] documents for his diagnosis or that

the documents reflect the work of another medical professional

to whom the plaintiff was referred by him.” Daniels, 164 N.C.

App. at 201, 595 S.E.2d at 703.

     N.C. Gen. Stat. § 8-58.1 establishes a rebuttable

presumption that the amount of medical expenses is reasonable

when the injured party testifies regarding medical bills.3

However, the statute requires that “records or copies of such

charges showing the amount paid or required to be paid in full

satisfaction of such charges accompany such testimony.” N.C.

Gen. Stat. § 8-58.1(a). The statute also “establishes a

permissive presumption that [any] services provided were

reasonably necessary.” N.C. Gen. Stat. § 8-58.1(c). But “no

presumption is established that the services provided were


     3 This court is satisfied that § 8-58.1 articulates a state
public policy to lower the evidentiary burden for injured
plaintiffs seeking to recover medical expenses in negligence
cases. Therefore, § 8-58.1 applies in a federal diversity case
under the Hottle standard. See Hottle, 47 F.3d at 109–10.

                                  -7-
necessary because of injuries caused by the acts or omissions of

an alleged tortfeasor.” Id. While lay testimony is permitted to

establish causation in simple cases, “where the exact nature and

probable genesis of a particular type of injury involves

complicated medical questions . . . , only an expert can give

competent opinion evidence as to the cause of the injury.” Click

v. Pilot Freight Carriers, Inc., 300 N.C. 164, 167, 265 S.E.2d

389, 391 (1980); accord Peagler v. Tyson Foods, Inc., 138 N.C.

App. 593, 598–601, 532 S.E.2d 207, 210–12 (2000) (finding that

expert testimony was required to show a connection between the

plaintiff’s work accident and herniated disk).

    B.   Undisputed Facts

    Two damage categories are not in dispute. Plaintiff and

Defendants agree that Plaintiff is entitled to recover lost

wages of $16,000.00. Further, Defendants concede that Plaintiff

is entitled to recover expenses associated with the

decompression surgery performed by Dr. Jose Dones-Vazquez (“Dr.

Dones”) on January 31, 2017, in the amount of $13,540.00. This

court agrees that Plaintiff should recover at least $29,540.00

for lost wages and past medical expenses. The remaining issues

are disputed, in whole or in part.




                               -8-
    C.   Findings of Fact

    This court begins its analysis with relevant findings of

fact and will then proceed to legal analysis, discussing

evidentiary issues as necessary.

         1.   Plaintiff was born on June 14, 1987, and is 32

years old. Plaintiff was 28 years old at the time of the

accident. Prior to the accident, Plaintiff credibly testified,

and Defendants do not appear to dispute, that he did not have

any neck or back pain. Immediately following the crash, this

court finds that Plaintiff experienced neck and back pain that

was proximately caused by the accident. Both medical doctors

agree, and this court finds, that the accident was the proximate

cause of Plaintiff’s neck and back pain. (See Pl.’s Ex. 1 at 32

(“[I]f that didn’t happen then the mechanism of injury certainly

goes along with his complaint.”); Pl.’s Ex. 2 at 31 (“[W]e have

to assume that, indeed, the crash was the one that, you know,

unravel all this — you know, his problems.”).) In general, to

the extent Plaintiff sought medical treatment for neck and back

pain in the year following the accident, this court finds that

the accident was likely a but-for cause of this treatment.

         2.   The accident occurred on March 1, 2016. (Compl.

(Doc. 1) ¶¶ 42–47.) This court credits Plaintiff’s testimony

that he was shaken up and experienced pain, particularly in his



                               -9-
back, immediately after the accident. Plaintiff remained in his

tractor-trailer, called 911, and required assistance to get out

of the truck. This court also credits the testimony of

Plaintiff’s wife, Edith Graciano, who testified that Plaintiff

appeared to be in pain when he first returned home after the

accident.

            3.   Following the accident, Plaintiff was transported

by ambulance to a hospital — Twin County Regional Hospital in

Galax, Virginia — where he was treated for a few hours and then

released. Plaintiff subsequently received bills from the Twin

County emergency room for $4,982.25, (see Pl.’s Ex. 35), and

from Surry County Emergency Services for $746.50, (see Pl.’s Ex.

33), for a total expense of $5,728.75. No evidence has been

presented to suggest these charges are not reasonable and

Defendants’ expert, Dr. Ronald Gioffre, reviewed these records

and did not indicate any belief that they were not connected to

the accident. (See Pl.’s Ex. 3 at 9; Defs.’ Ex. 4.)

            4.   According to his testimony, Plaintiff was

released from Twin County Regional Hospital and instructed to

“get more tests.” Plaintiff took a taxi to a nearby hotel, where

he spent the night. Plaintiff was able to walk on his own

without assistance, obtained his prescribed medication, traveled

to a storage facility, and was picked up by a co-worker in



                                -10-
another tractor-trailer. Plaintiff traveled with his co-worker

to Pennsylvania to deliver a load and then returned home to

Texas, arriving a few days after the accident. Plaintiff

testified, and this court finds, that Plaintiff did not drive

during that trip because he was taking prescribed medications

which made him drowsy.

         5.    Upon returning to Texas, Plaintiff continued to

have neck and back pain. Plaintiff sought treatment at the

emergency room of Valley Baptist Medical Center on March 7,

2016. Plaintiff received two separate bills for that visit,

including related treatment: one from Palm Valley Emergency Phys

for $1,070.00, (see Pl.’s Ex. 31), and one from Valley Baptist

Medical Center for $2,423.85, (see Pl.’s Ex. 36). Plaintiff

testified that he was released from the hospital, given

medication, and instructed to “go find a back doctor.”

Dr. Gioffre expressed no concern about this treatment.

         6.   This court credits Plaintiff’s testimony that he

continued to experience some pain for several months following

the accident. This court finds that the pain was sufficient to

cause physical limitations for a period of several months.

Plaintiff remained out of work for three-and-a-half months.

During that time, this court credits Plaintiff’s testimony that

he was not able to work as a tractor-trailer driver. Plaintiff



                              -11-
ultimately returned to work in a less physically-demanding

position driving refrigerator trucks, which does not require the

driver to load and secure the shipment.

         7.   After his treatment and release from Valley Baptist

Medical Center, Plaintiff sought treatment from a “back doctor” —

Dr. John Morrison at the Rio Grande Health Clinic. Dr. Morrison, a

chiropractor, did not testify at trial. Although this court does

not impugn Plaintiff’s decision to see Dr. Morrison, there is no

evidence that the treatment Dr. Morrison provided was reasonably

necessary. Even if this court credits the release instructions

from Valley Baptist Medical Center as substantive evidence that it

was reasonably necessary for Plaintiff to see a back doctor, there

is no evidence from which this court can conclude that

Dr. Morrison was a back doctor capable of rendering the

recommended treatment. While Dr. Dones referred to “conservative

treatment” that Plaintiff received prior to the 2017 surgery,

Dr. Dones never mentioned Dr. Morrison specifically and the

testimony of Dr. Dones provides no basis for the court to conclude

that Dr. Morrison’s treatment was reasonably necessary or

addressed injuries caused by the crash.

         8.   Dr. Morrison referred Plaintiff to Dr. Michael

Forman at the Headache and Pain Center. Dr. Forman did not testify

at trial, nor can this court determine that Dr. Forman’s full



                              -12-
medical records were introduced into evidence. Dr. Dones and Dr.

Forman worked together to treat Plaintiff on at least some

occasions, (see Pl.’s Ex. 2 at 29), so some of Dr. Forman’s

records are included within Dr. Dones’ medical records. (See Pl.’s

Ex. 10.) According to Plaintiff’s testimony, Dr. Forman gave

epidural steroid injections to Plaintiff prior to the 2017

surgery. Defendants object to Forman’s records and bills due to

lack of evidence establishing causation.

         9.    Dr. Forman referred Plaintiff to Dr. Dones.

Defendants object to the introduction of Dr. Dones’ medical

records to the extent Dr. Dones did not explain those records.

However, the records were introduced through Dr. Dones during his

deposition. (See Pl.’s Ex. 2 at 32; Pl.’s Ex. 10.) Dr. Dones

testified that he kept the records in the ordinary course of

business and created them at or near the time he saw or diagnosed

Plaintiff. (Pl.’s Ex. 2 at 32.) Dr. Dones also testified that that

he relied on the records to make treatment decisions. (Id.) Dr.

Dones identified Plaintiff’s Exhibit 10 as the paper file he

brought to his deposition, apparently the same as or similar to

Plaintiff’s Exhibit 9.

         10.   The personal records of Dr. Dones, as admitted,

reflect the following treatment dates, (see generally Pl.’s Ex.

9):



                              -13-
   May 9, 2016: Plaintiff appeared for an initial consultation

    and was examined for cervical pain. Dr. Dones noted that

    Plaintiff had “completed conservative treatment with slight

    improvement.” Dr. Dones diagnosed a “broad based disc at

    L4-5” and recommended pain medication and injections if

    symptoms did not improve.

   August 29, 2016: Plaintiff underwent a cervical discogram.

   December 5, 2016: Plaintiff was examined for complaints of

    neck pain. Dr. Dones reviewed Plaintiff’s discogram results

    and noted a contained disc at C6-7. The care plan indicates

    that “patient will benefit from disc decompression at C6-7

    to be done with Dr. Forman.”

   January 31, 2017: Dr. Dones’ surgical notes state that a

    cervical disc decompression was performed.

   February 13, 2017: Post-surgery evaluation. Dr. Dones noted

    that Plaintiff had shown “marked improvement of symptoms

    after surgery” and “was advised to stay active as tolerated

    and to follow up as needed.”

         11.   As described above, Dr. Dones examined and

treated Plaintiff intermittently from May 2016 until February

2017. Dr. Dones ordered an EMG and a discogram of Plaintiff’s

cervical area prior to the decompression surgery. (Pl.’s Ex. 2

at 22–25.) The EMG was performed by Lonestar Neuro Diagnostics &


                                -14-
Rehab at a cost of $2,680.00. (Pl.’s Ex. 9; Pl.’s Ex. 30.)

Dr. Dones then recommended and performed a disc decompression

procedure. (Pl.’s Ex. 2 at 26). The procedure was performed at

the Headache and Pain Center with Dr. Forman on January 31,

2017. (Id. at 28-30; Pl.’s Ex. 34.) Dr. Dones last saw Plaintiff

in February 2017 and assumes Plaintiff has been doing okay

“because . . . he hasn’t been seen in the office” since. (Pl.’s

Ex. 2 at 31.)

         12.    In terms of continuing pain, this court does not

find Plaintiff’s testimony fully believable or persuasive.

Plaintiff testified that he continues to experience certain

limitations because of his injuries and associated pain. For

example, Plaintiff stated that he must wear a supportive belt

while mowing the lawn, cannot play with his children in a normal

manner, and requires help from his wife to perform certain

household chores. This court does not fully credit that

testimony for several reasons.

    First, neither Dr. Dones nor Dr. Gioffre expressed a

medical opinion that Plaintiff has any continuing injury or

should limit himself in any activities. Dr. Dones testified that

Plaintiff was better and improved after the surgery and did not

come in for further visits. (Pl.’s Ex. 2 at 30.) Dr. Gioffre

provided a ten percent disability rating for Plaintiff’s neck



                                 -15-
and no disability rating for Plaintiff’s lower back. (Pl.’s Ex.

1 at 32–34.) But Dr. Gioffre also testified that this rating was

based only on the possibility of arthritic issues in the future

and that, in his belief, Plaintiff does not currently need any

further treatment or suffer from any limitations. (Id. at 33.)

    Second, this court finds that the limitations Plaintiff

identified are most likely caused by subjective beliefs about

what movements might cause pain. This is not persuasive on an

objective basis, particularly in light of expert testimony that

Plaintiff is not physically limited. Neither doctor indicated

that Plaintiff would need a brace to mow the lawn, and

Plaintiff’s challenges mowing the lawn appear inconsistent with

his ability to continue driving and operating a tractor-trailer

for long periods.

    Third, Plaintiff has not sought medical treatment of any

kind since moving to Florida approximately two years ago. At the

time of Plaintiff’s deposition, Plaintiff testified he was not

taking any medication, including Advil. The court finds this

behavior inconsistent with Plaintiff’s testimony regarding the

pain he experiences after doing household chores. This court

accepts that Plaintiff has experienced occasional minor pain and

aggravation in his back since the surgery. However, this court




                              -16-
finds, based on the expert testimony, that this pain and

aggravation is nominal.

         13.   Dr. Gioffre found that Plaintiff had a ten

percent disability rating of the spine. Dr. Gioffre explained:

    First of all, it’s a very generous disability that I
    gave him and what it means is this, by definition a
    disability is, is your anatomy of your neck any
    different now than what it was before the injury, that
    answer is yes. Why, because you had a piece of your
    body or your disc removed. That might set you up for
    some traumatic arthritic changes in your neck in the
    future. So I gave him all the benefit of the doubt
    that all might happen and then I gave him ten percent,
    which most people would give you ten percent if they
    opened your neck and put a bone graft in there and
    plate.

(Pl.’s Ex. 1 at 33.) This court credits that testimony and

Dr. Gioffre’s testimony that Plaintiff need only take Aleve or

Advil periodically to manage any pain. (Id. at 33–34.) Neither

Dr. Gioffre nor Dr. Dones indicated that he would place any

limitation on Plaintiff’s activities. The testimony by Plaintiff

and his wife regarding physical limitations is simply not

persuasive in light of the expert medical testimony.

    D.   Conclusions of Law

         1.    Emergency Services

    This court finds that, as to the emergency room bills and

transport charge, Plaintiff is entitled to the presumptions in

N.C. Gen. Stat. § 8-58.1. This court does have some concerns

regarding the second emergency room trip, to Valley Baptist


                              -17-
Medical Center on March 7, 2016. However, the services appear

reasonably necessary to treat ongoing neck and back pain caused

by the accident (pursuant to the presumption in N.C. Gen. Stat.

§ 8-58.1(c)). This court further concludes that the very small

gap in time (six days) between the accident and this visit

suggests that expert testimony is not necessary to link this

treatment to the accident. These services were reasonably

necessary emergency services immediately following the accident.

Therefore, their causation and necessity are not in dispute and

were established by Plaintiff’s lay testimony.

     Plaintiff may recover $5,728.75 for his treatment in

Virginia and $3,493.85 for his treatment at Valley Baptist in

Texas (a total amount of $9,222.60).

          2.   Records for Headache and Pain Center Treatment

     This court finds that Dr. Dones’ personal medical records,

including his statements and Plaintiff’s statements within those

records, are admissible pursuant to both Fed. R. Evid. 803(6),

business records,4 and 803(4), statements made for medical

diagnoses or treatment. Although the portions of Plaintiff’s


     4 This court also finds that Dr. Dones’ records are
accompanied by an affidavit of the custodian identifying the
records. Defendants had access to these records and the
affidavit before trial, and thus had a fair opportunity to
challenge those records. (See Pl.’s Ex. 2 at 32–33.) This court
finds, alternatively, that the records are admissible pursuant
to Fed. R. Evid. 803(6)(D), 803(6)(E), and 902(11).

                              -18-
Exhibits 9 and 10 prepared independently by Dr. Dones are

admissible, the documents also include the records of other

medical providers — Dr. Forman, LV Imaging, Aldon B. Williams,

MD, and Dr. Morrison. While Dr. Dones may have relied upon those

records, neither he nor anyone acting under his direction

prepared those third-party records.

     The third-party records are thus “double hearsay”; “[a]ny

information provided by another person, if an outsider to the

business preparing the record, must itself fall within a hearsay

exception to be admissible.” United States v. Gwathney, 465 F.3d

1133, 1141 (10th Cir. 2006); see also Fed. R. Evid. 805. If

double hearsay does not independently qualify under an

exception, “the only way to save the record from the jaws of the

hearsay exclusion is to establish that the business recipient

took precautions to guarantee the accuracy of the given

information. United States v. Pendergrass, Nos. 93–5422,

93-5738, 93–5423, 93–5425, 1995 WL 56673, at *4 (4th Cir. 1995).

     Here, the third-party records contained within Dr. Dones’

records do not appear to fall within an independent hearsay

exception, nor has Plaintiff argued that they do. There is also

no evidence that Dr. Dones sought to independently verify any

information in these records. No other medical records have been

presented to support Dr. Forman’s bills, and Dr. Dones’ tacit



                              -19-
endorsement of pre-surgery “conservative treatment” is not

sufficient to save these records because Dr. Dones did not

identify any specific treatment that he felt was conservative.

    Therefore, this court finds that the third-party records

are not admissible. Plaintiff is not entitled to the

presumptions in N.C. Gen. Stat. § 8-58.1 for treatment rendered

by Dr. Morrison or Dr. Forman because full records documenting

this treatment have not been admitted into evidence. Further,

because this treatment occurred weeks and months after the

accident, this court finds that Plaintiff cannot rely on his own

recollection alone and instead must establish the necessity of

and reason for the treatment through expert testimony.

    Even assuming the third-party records were admissible, this

court is not able to determine which charges relate to which

services. For example, Plaintiff’s spreadsheet alleges a total

cost for the Headache and Pain Center of $63,774.40. (See Pl.’s

Ex 3.) Those records reflect two insurance payments, one for

$5,000.00 and one for $250.00, that neither Plaintiff nor his

wife explained during their testimony. (See Pl.’s Ex. 34.) More

significantly, the records reflect treatment on dates for which

there is no corresponding medical explanation and this court is

unable to match the expert testimony to specific charges, in

certain instances. For example, the billing records reflect that



                              -20-
Plaintiff was treated by Dr. Forman and Jose Roman on April 14,

20, and 27, 2016. (Pl.’s Ex. 34 at 2.) However, there are no

corresponding medical records to explain what treatment

Plaintiff received on those dates.

    This court is also unable to determine, in some instances,

exactly which treatments were recommended by which doctor. For

example, Dr. Dones testified that he referred Plaintiff for a

steroid injection in the lumbar spine. (See Pl.’s Ex. 2 at 45–

46.) However, Dr. Dones could not recall whether Plaintiff ever

received this injection, from whom Plaintiff would have received

the injection, or the specific cost of the injection as it would

appear in the medical billing records.

    While the charges may be reasonable in amount, this court

is unable to find that the services were reasonably necessary

due to injuries caused by the accident. In the absence of the

§ 8-58.1 presumptions, Plaintiff bears the burden of showing

“that the medical attention [he] received was reasonably

necessary” due to injuries caused by Defendants’ negligence.

Ward, 20 N.C. App. at 232, 201 S.E.2d at 197. Plaintiff has

presented no admissible expert testimony that Dr. Morrison’s

treatment was reasonably necessary or linked to the accident.

Dr. Dones’ testimony is not sufficiently specific for the court

to conclude that Dr. Dones referred Plaintiff for any steroid



                              -21-
injection (or other non-surgical treatment) that either

Dr. Morrison or Dr. Forman ultimately performed. Therefore,

Plaintiff may not recover the $11,920.94 expense for Dr.

Morrison’s treatment. Plaintiff also may not recover the portion

of the Headache and Pain Center bill not specifically tied to

the decompression surgery because there is no direct evidence

that this treatment was reasonably necessary or causally

related.

           3.   Decompression Surgery

     The total cost of Dr. Dones’ own treatment was $13,540.00.

(Pl.’s Ex. 3; Pl.’s Ex. 28.) The Headache and Pain Center issued

two separate charges for the January 31, 2017 surgery (one for

$3,502.37 and one for $891.94)5, (see Pl.’s Ex. 34); Lonestar

Neuro Diagnostics charged $2,680.00 for the EMG and NCV scans

Plaintiff received at Dr. Dones’ direction prior to surgery,

(see Pl.’s Ex. 30); and Accion Rehab charged $461.00 for the

cervical collar that Plaintiff wore following his surgery, (see

Pl.’s Ex. 24). This court finds, based on Dr. Dones’ testimony

and personal records, that these charges were reasonably




     5 The $3,502.37 charge reflects a $5,000.00 payment on
January 30, 2017, labeled “Insurance Payment – SELF PAY.”
Without further evidence, this court is unable to discern
whether this payment was made by Plaintiff personally or by an
insurance provider; therefore, Plaintiff has not met his burden
and this amount is not recoverable.

                               -22-
necessary and directly related to the surgery, which Dr. Dones

testified was causally linked to the accident. (See Pl.’s Ex. 2

at 21–26, 31; Pl.’s Ex. 9.) Therefore, Plaintiff may recover a

total amount of $21,075.31 for the surgery and related medical

expenses.

    Dr. Dones referred Plaintiff for a discogram prior to

surgery. While this expense would ordinarily be recoverable in

light of Dr. Dones’ testimony regarding the surgery, this court

is unable to identify the specific cost of the discogram from

the medical billing records. Dr. Dones’ notes appear to indicate

that Plaintiff underwent the discogram on August 29, 2016, but

the Headache and Pain Center billing records contain no charge

for that service date and instead suggest the discogram was

performed on October 12, 2016. (Compare Pl.’s Ex. 9 with Pl.’s

Ex. 34.) This court is thus unable to conclude from the evidence

that the additional Headache and Pain Center charges, including

the cost of the discogram, are sufficiently identified through

expert testimony as reasonably necessary and causally related to

the accident.

    This court ultimately finds that Plaintiff may recover

compensatory damages for past medical expenses of $30,297.91.

This total includes $5,728.75 for the Virginia treatment;

$3,493.85 for treatment at Valley Baptist; and $21,075.31 for



                              -23-
treatment by Dr. Dones and the cost of the decompression

surgery, associated EMG and NCV tests, and neck brace.

         4.      Lost Wages, Past Pain and Suffering

    Plaintiff may recover $16,000.000 for lost wages. This

court finds that Plaintiff is also entitled to an award of

compensatory damages for past pain and suffering. Plaintiff asks

for $73,000.00 for past pain and suffering, or $100.00 per day

for the year immediately following the accident and $50.00 per

day thereafter. Defendants suggest that an award of $20,000.00

is reasonable.

    This court ultimately finds that Plaintiff’s documented

medical treatment in the aftermath of the accident merits a

substantial award for past pain and suffering. This court

credits the testimony by Plaintiff and his wife that both the

injury and this treatment were painful and difficult to endure

and that Plaintiff suffered pain while recovering from his

injections and surgery. Further, Plaintiff’s decision to seek

treatment with no guarantee of future recovery or reimbursement

suggests that Plaintiff was suffering genuine pain from the

accident. This court is not persuaded that the full amount of

requested compensatory damages for medical expenses should be

awarded because there is no admissible evidence demonstrating

that all of this treatment was medically necessary. But this



                                -24-
court credits Plaintiff’s testimony that he sought the treatment

due to legitimate pain stemming from the accident. This court

finds that the past pain and suffering amount should account for

this otherwise uncompensated medical treatment.

    However, this court also finds that the decompression

surgery in January 2017 largely alleviated Plaintiff’s neck

pain, (see Pl.’s Ex. 2 at 30–31), and that pain and suffering

damages should be awarded only for the time period of March 1,

2016 through March 2017. Plaintiff has requested $100.00 per day

for that period, which would amount to a total recovery of

$36,500.00. This court is persuaded, after hearing the evidence,

that an amount slightly above Plaintiff’s request is reasonable

given the three-and-a-half months during which Plaintiff was

unable to work and the continuing pain from March 2016 to March

2017, which this court finds was credibly described by Plaintiff

in his testimony. This court ultimately finds that an award of

$55,000.00 for past pain and suffering is reasonable.

         5.   Future Damages

    This court, after considering all the evidence, finds that

Plaintiff is entitled to compensatory damages for future

disability, medical expenses, and pain and suffering. This court

finds that an award of $500.00 for future medical expenses is

reasonable, as this will cover the occasional purchase of over-



                               -25-
the-counter pain medication. The court further finds that an

award of $15,000.00 for future physical impairment and

disability is appropriate. This number is based, in part, on the

North Carolina statutory worker’s compensation table. See N.C.

Gen. Stat. § 97-31(23).6 Because this court finds any future pain

and suffering to be nominal, this court will award $100.00.

Compensatory damages for future medical expenses, disability,

and pain and suffering come to a total of $15,600.00.

     This court finds that Plaintiff is entitled to recover

damages in a total amount of $116,897.91 — $30,297.91 for past

medical treatment, $16,000.00 for lost wages, $55,000.00 for

past pain and suffering, and $15,600.00 for future medical

expenses, disability, and pain and suffering.

V.   CONCLUSION

     For the foregoing reasons, IT IS HEREBY ORDERED that

judgment be entered in favor of Plaintiff on his negligence




     6 A $56,000.00 annual salary produces an average weekly wage
of $1,076.92. For 300 weeks, the total is $323,076.92. Sixty-six
and two-thirds percent is $215,384.61, and ten percent (Dr.
Gioffre’s total disability rating) of that is $21,538.46. This
court concludes, based on Dr. Gioffre’s testimony, that the
disability rating accounts for the possibility that Plaintiff
will develop arthritis in the future. Because Dr. Gioffre stated
that he would give Plaintiff “all the benefit of the doubt” but
believes that “with this mini procedure that he [had]
[arthritis] will probably never happen,” (see Pl.’s Ex. 1 at
44), this court will further discount that number slightly.

                              -26-
claim and that Defendants are jointly and severally liable to

Plaintiff.

    IT IS FURTHER ORDERED that Plaintiff is entitled to recover

from Defendants $116,897.91 in compensatory damages for

Defendants’ negligence.

    A judgment consistent with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

    This the 13th day of September, 2019.



                              _______________________________________
                                  United States District Judge




                              -27-
